Name: Commission Regulation (EU) NoÃ 674/2012 of 23Ã July 2012 amending Regulation (EC) NoÃ 1418/2007 concerning the export for recovery of certain waste to certain non-OECD countries Text with EEA relevance
 Type: Regulation
 Subject Matter: environmental policy;  trade;  world organisations;  deterioration of the environment
 Date Published: nan

 24.7.2012 EN Official Journal of the European Union L 196/12 COMMISSION REGULATION (EU) No 674/2012 of 23 July 2012 amending Regulation (EC) No 1418/2007 concerning the export for recovery of certain waste to certain non-OECD countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1013/2006 of the European Parliament and of the Council of 14 June 2006 on shipments of waste (1), and in particular Article 37 thereof, After consultation of the countries concerned, Whereas: (1) Annex IIIA to Regulation (EC) No 1013/2006 has been amended by Commission Regulation (EU) No 664/2011 of 11 July 2011 (2) on shipments of waste to include certain mixtures of wastes. Consequently, pursuant to Article 37 of Regulation (EC) No 1013/2006, the Commission has sent a written request to each country to which the OECD Decision (3) does not apply, seeking confirmation in writing that those mixtures of wastes, the export of which is not prohibited under Article 36 of Regulation (EC) No 1013/2006, may be exported from the European Union for recovery in that country and requesting an indication as to which control procedure, if any, would be followed in the country of destination. The Annex to Commission Regulation (EC) No 1418/2007 of 29 November 2007 concerning the export for recovery of certain waste listed in Annex III or IIIA to Regulation (EC) No 1013/2006 of the European Parliament and of the Council to certain countries to which the OECD Decision on the control of transboundary movements of wastes does not apply (4) should therefore be amended to take into account the replies received. (2) The Commission has also received further information from several countries relating to other wastes listed in Annex III or IIIA to Regulation (EC) No 1013/2006. The Annex to Regulation (EC) No 1418/2007 should therefore be amended to take this into account, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1418/2007 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the fourteenth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 190, 12.7.2006, p. 1. (2) OJ L 182, 12.7.2011. p. 2. (3) Decision C(2001)107/Final of the OECD Council concerning the revision of Decision C(92)39/Final on control of transboundary movements of wastes destined for recovery operations. (4) OJ L 316, 4.12.2007, p. 6. ANNEX The Annex to Regulation (EC) No 1418/2007 is amended as follows: (1) After the paragraph stating: Where two codes are separated by a semicolon, this is to be understood as covering the two codes in question, the following paragraphs are inserted: "Where option B and option D are both designated for the same entry, that means that local control procedures are applicable in addition to those laid down in Article 35 of Regulation (EC) No 1013/2006. Where a particular waste or mixture of wastes is not indicated for a given country, this means that this country has not issued a sufficiently clear confirmation that this waste or mixture of wastes may be exported for recovery in that country and as to which control procedure, if any, would be followed in that country. Pursuant to Article 37(2) of Regulation (EC) No 1013/2006, the procedure of prior written notification and consent as described in Article 35 of that Regulation is applicable in such cases." (2) The following entry for Albania is inserted in alphabetical order: Albania a b c d Single waste entries from B1010  Precious metals (gold, silver, the platinum group but not mercury);  Tungsten scrap;  Molybdenum scrap;  Tantalum scrap;  Cobalt scrap;  Titanium scrap;  Zirconium scrap;  Germanium scrap;  Vanadium Scrap;  Scrap of Hafnium, Indium, Niobium, Rhenium and Gallium;  Thorium scrap;  Rare earths scrap;  Chromium scrap from B1010  Iron and steel scrap;  Copper scrap;  Nickel scrap;  Aluminium scrap;  Zinc scrap;  Tin scrap  Magnesium scrap;  Bismuth scrap;  Manganese scrap; from B1010  Iron and steel scrap;  Copper scrap;  Nickel scrap;  Aluminium scrap;  Zinc scrap;  Tin scrap  Magnesium scrap;  Bismuth scrap;  Manganese scrap; B1020  B2010 B2020  B2030 B2020  B2030 from B2040  Partially refined calcium sulphate produced from flue-gas desulphurisation (FGD)  Waste gypsum wallboard or plasterboard arising from the demolition of buildings  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications  Sulphur in solid form  Sodium, potassium, calcium chlorides  Broken concrete  Lithium-Tantalum and Lithium-Niobium containing glass scraps from B2040  Limestone from the production of calcium cyanamide (having a pH less than 9)  Carborundum (silicon carbide) from B2040  Limestone from the production of calcium cyanamide (having a pH less than 9)  Carborundum (silicon carbide) B2060  B2130 B3010 all other waste B3010  Ethylene  Styrene  Polypropylene B3010  Ethylene  Styrene  Polypropylene from B3020  other, including but not limited to: 1. Laminated paperboard; 2. Unsorted scrap from B3020 The following materials, provided they are not mixed with hazardous wastes: Waste and scrap of paper or paperboard of:  Unbleached paper or paperboard or of corrugated paper or paperboard  Other paper or paperboard, made mainly of bleached chemical pulp, not coloured in the mass  Paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter) from B3020 The following materials, provided they are not mixed with hazardous wastes: Waste and scrap of paper or paperboard of:  Unbleached paper or paperboard or of corrugated paper or paperboard  Other paper or paperboard, made mainly of bleached chemical pulp, not coloured in the mass  Paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter) B3030  B3035 B3030  B3035 B3040 B3050 B3050 B3060  B3065 from B3070  Waste straw  Deactivated fungus mycelium from penicillin production to be used as animal feed from B3070  Waste of human hair from B3070  Waste of human hair B3080  B4030 GB040  GC010 GB040  GC010 GC020 GC030 GC030 GC050 GE020  GG030 GE020  GG030 GG040 GH013 GH013 GN010  GN030 Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (3) The entry for Andorra is replaced by the following: Andorra a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (4) The entry for Argentina is replaced by the following: Argentina a b c d Single waste entries B1010 B1020 B1030  B1050 B1060 B1070  B1090 from B1100  Hard zinc spelter;  Zinc containing drosses;  Galvanising slab zinc top dross (>90 % Zn)  Galvanising slab zinc bottom dross (>92 % Zn)  Zinc die casting dross (>85 % Zn)  Hot dip galvanisers slab zinc dross (batch) (>92 % Zn)  Zinc skimmings from B1100  Aluminium skimmings (or skims) excluding salt slag  Wastes of refractory lining, including crucibles, originating from copper smelting;  Slags from precious metals processing for further refining;  Tantalum bearing tin slags with less than 0,5 % tin B1115  B1130 B1140 B1150  B1170 B1180  B1190 B1200  B1230 B1240 B1250  B2110 B2120  B2130 from B3010  Cured waste resins or condensation products;  The following fluorinated polymer wastes:  Perfluoroethylene/ propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/ perfluoro vinyl ether (PFA)  Tetrafluoroethylene/ perfluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) from B3010  Scrap plastic of non-halogenated polymers and co-polymers B3020 only unsorted scrap B3020 all except unsorted scrap B3030  B3120 B3130  B4030 GB040  GC010 GC020 GC030  GF010 GG030  GH013 GN010  GN030 Mixtures of wastes Mix B1010 and B1050 Mix B1010 and B1070 Mix B3040 and B3080 Mix B1010 Mix B2010 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane Mix B3020 only unsorted scrap Mix B3020 except unsorted scrap Mix B3030 Mix B3040 Mix B3050 (5) The following entry for Azerbaijan is inserted in alphabetical order: Azerbaijan a b c d Single waste entries B3040 (6) The following entry for Benin is inserted in alphabetical order: Benin a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (7) The following entry for Burkina Faso is inserted in alphabetical order: Burkina Faso a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (8) The following entry for Burundi is inserted in alphabetical order: Burundi a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (9) The following entry for Cape Verde is inserted in alphabetical order: Cape Verde a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (10) The following entry for Chad is inserted in alphabetical order: Chad a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (11) The entry for Chile is replaced by the following: Chile a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (12) The entry for China is replaced by the following: China a b c d Single waste entries from B1010  Precious metals (silver but not mercury);  Molybdenum scrap;  Cobalt scrap;  Manganese scrap;  Scrap of Indium,  Thorium scrap;  Rare earths scrap;  Chromium scrap from B1010  Precious metals (only gold and the platinum group but not mercury);  Iron and steel scrap;  Copper scrap;  Nickel scrap;  Aluminium scrap;  Zinc scrap;  Tin scrap  Tungsten scrap;  Tantalum scrap;  Magnesium scrap;  Bismuth scrap;  Titanium scrap;  Zirconium scrap;  Germanium scrap;  Vanadium Scrap;  Scrap of Hafnium, Niobium, Rhenium and Gallium; B1020  B1040 B1050 B1060 B1070 B1080  B1100 B1115 from B1120  Transition metals(except those containing >10%V2O5), excluding waste catalysts (spent catalysts, liquid used catalysts or other catalysts) on list A;  Lanthanides (rare earths metals) from B1120 Transition metals (only those containing >10%V2O5), excluding waste catalysts (spent catalysts, liquid used catalysts or other catalysts) on list A B1130  B1200 B1210 B1220 B1230 B1240 B1250 B2010 except Mica Waste B2010 only Mica Waste B2020 from B2030  Cermet wastes and scrap (except tungsten carbide scrap)  Ceramic based fibres not elsewhere specified or included from B2030  Cermet wastes and scrap (only tungsten carbide scrap) B2040  B2130 from B3010  Cured waste resins or condensation products (except phenol formaldehyde resins and polyamides) from B3010  Scrap plastic of non-halogenated polymers and copolymers (all)  Cured waste resins or condensation products (only phenol formaldehyde resins and polyamides)  The following fluorinate polymer wastes:  Perfluoroethylene/ propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/ perfluoro vinyl ether (PFA)  Tetrafluoroethylene/ perfluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) B3020 from B3030 The following materials, provided they are not mixed with other wastes and are prepared to a specification:  Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock)  Not carded or combed  Other  Flax tow and waste  Tow and waste (including yarn waste and garnetted stock) of true hemp (Cannabis sativa L.)  Tow and waste (including yarn waste and garnetted stock) of jute and other textile bast fibres (excluding flax, true hemp and ramie)  Tow and waste (including yarn waste and garnetted stock) of sisal and other textile fibres of the genus Agave  Tow, noils and waste (including yarn waste and garnetted stock) of coconut  Tow, noils and waste (including yarn waste and garnetted stock) of abaca (Manila hemp or Musa textilis Nee)  Tow, noils and waste (including yarn waste and garnetted stock) of ramie and other vegetable textile fibres, not elsewhere specified or included  Worn clothing and other worn textile articles  Used rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables of textile  sorted  other from B3030 The following materials, provided they are not mixed with other wastes and are prepared to a specification:  Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock  Noils of wool or of fine animal hair  Other waste of wool or of fine animal hair  Waste of coarse animal hair  Cotton waste (including yarn waste and garnetted stock)  Yarn waste (including thread waste)  Garnetted stock  other  Waste (including noils, yarn waste and garnetted stock) of man-made fibres  of synthetic fibres  of artificial fibres B3035 B3040 except unvulcanized rubber B3040 only unvulcanized rubber B3050 B3060  B3070 B3080 except unvulcanized rubber B3080 only unvulcanized rubber B3090  B4030 GB040 except convertor slag from copper smelt containing >10 % copper GB040 only convertor slag from copper smelt containing >10 % copper GC010 GC020 except waste cable & wire, e-motor scrap GC020 only waste cable & wire, e-motor scrap GC030 GC050  GG040 GH013 GN010  GN030 Mixtures of wastes Mix B1010 and B1050 if some of the non-hazardous waste included is not allowed to be imported Mix B1010 and B1050 if each non-hazardous waste included is allowed to be imported Mix B1010 and B1070 if some of the non-hazardous waste included is not allowed to be imported Mix B1010 and B1070 if each non-hazardous waste included is allowed to be imported Mix B3040 and B3080 if some of the non-hazardous waste included is not allowed to be imported Mix B3040 and B3080 if each non-hazardous waste included is allowed to be imported Mix B1010 if some of the non-hazardous waste included is not allowed to be imported Mix B1010 if each non-hazardous waste included is allowed to be imported Mix B2010 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers if some of the non-hazardous waste included is not allowed to be imported Mix B3010 Scrap plastic of non-halogenated polymers and copolymers if each non-hazardous waste included is allowed to be imported Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane if some of the non-hazardous waste included is not allowed to be imported Mixed B3010 Perfluoro alkoxyl alkane if each non-hazardous waste included is allowed to be imported Mix B3020 Mix B3030 if some of the non-hazardous waste included is not allowed to be imported Mix B3030 if each non-hazardous waste included is allowed to be imported Mix B3040 Mix B3050 (13) The entry for Chinese Taipei is replaced by the following: Chinese Taipei a b c d Single waste entries from B1010  Precious metals (gold, silver, the platinum group, but not mercury);  Molybdenum scrap;  Tantalum scrap;  Cobalt scrap;  Bismuth scrap;  Zirconium scrap;  Manganese scrap;  Vanadium Scrap;  Scrap of Hafnium, Indium, Niobium, Rhenium and Gallium,  Thorium scrap;  Rare earths scrap;  Chromium scrap from B1010  Iron and steel scrap;  Copper scrap;  Nickel scrap;  Aluminium scrap;  Zinc scrap;  Tin scrap  Tungsten scrap;  Magnesium scrap;  Titanium scrap;  Germanium scrap; from B1020  Cadmium scrap;  Lead scrap (but excluding lead-acid batteries);  Selenium scrap from B1020  Antimony scrap;  Beryllium scrap;  Tellurium scrap B1030  B1031 B1040 B1050 B1060 B1070  B1090 from B1100  Aluminium skimmings (or skims) excluding salt slag;  Wastes of refractory lining, including crucibles, originating from copper smelting;  Slags from precious metals processing for further refining;  Tantalum bearing tin slags with less than 0,5 % tin from B1100  Hard zinc spelter  Zinc-containing drosses:  Galvanising slab zinc top dross (>90 % Zn)  Galvanising slab zinc bottom dross (>92 % Zn)  Zinc die casting dross (>85 % Zn)  Hot dip galvanisers slab zinc dross (batch) (>92 % Zn)  Zinc skimmings B1115 B1120 B1120 B1130  B1240 B1250 B2010  B2030 B2040 except slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications B2040 only slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications B2060  B2130 from B3010  Polyurethane (not containing CFCs)  Cured waste resins or condensation products from B3010  Scrap plastic of non-halogenated polymers and copolymers, except polyurethane (not containing CFCs)  The following fluorinated polymer wastes:  Perfluoroethylene/ propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/ perfluoro vinyl ether (PFA)  Tetrafluoroethylene/ perfluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) B3020 B3030  B3035 B3040  B3050 B3060  B3070 B3080 B3090 - B3100 B3110  B4030 GB040  GC030 GC050 GEO20 GF010  GG040 GH013 GN010 GN020  GN030 Mixtures of wastes Mix B1010 and B1050 Mix B1010 and B1070 Mix B3040 and B3080 Mix B1010 Mix B2010 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane Mix B3020 Mix B3030 Mix B3040 except waste tires or processed waste tire flakes greater than 4 mm in diameter Mix B3050 (14) The following entry for Congo (Democratic Republic of Congo) is inserted in alphabetical order: Congo (Democratic Republic of the Congo) a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (15) The following entry for Colombia is inserted in alphabetical order: Colombia a b c d Single waste entries B1020  B1070 B1080 B1090 B1115  B1150 B1160 B1170  B1190 B1200 B1210 B1220 B1230  B1250 B2010 except Mica waste B2010 only Mica waste B2020  B2030 B2040 except Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications B2040 only Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications B2060  B3020 B3035  B3040 from B3050 Untreated cork and wood waste:  Cork waste: crushed, granulated or ground cork from B3050 Untreated cork and wood waste:  Wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms from B3060 Wastes arising from agro-food industries provided it is not infectious:  Wine lees  Other wastes from the agro-food industry excluding by-products which meet national and international requirements and standards for human or animal consumption from B3060 Wastes arising from agro-food industries provided it is not infectious:  Dried and sterilised vegetable waste, residues and byproducts, whether or not in the form of pellets, or a kind used in animal feeding, not elsewhere specified or included  Degras: residues resulting from the treatment of fatty substances or animal or vegetable waxes  Waste of bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised  Fish waste  Cocoa shells, husks, skins and other cocoa waste B3065 from B3070  Waste of human hair  Waste straw from B3070  Deactivated fungus mycelium from penicillin production to be used as animal feed B3080 B3090  B3100 B3110  B3130 B3140 B4010 B4020  B4030 GB040  GC010 GC020 GC030  GF010 GG030  GG040 GH013 GN010  GN030 (16) The entry for Costa Rica is amended as follows: Costa Rica a b c d Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (17) The entry for Croatia is replaced by the following: Croatia a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (18) The following entry for CuraÃ §ao is inserted in alphabetical order: CuraÃ §ao a b c d Single waste entries B1010  B3020 from B3030  Worn clothing and other worn textile articles  Used rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables of textile from B3030 all other waste B3035 B3040  B3065 B3070 B3080  B4030 GB040  GF010 GG030  GG040 GH013 GN010  GN030 Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (19) The entry for Egypt is amended as follows: Egypt a b c d Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (20) The following entry for FYROM (former Yugoslav Republic of Macedonia) is inserted in alphabetical order: FYROM (former Yugoslav Republic of Macedonia) a b c d Single waste entries B1010  B1031 B1040 B1050  B2130 B3010  B3020 B3030  B4030 GB040  GH013 GN010  GN030 Mixtures of wastes Mix B3020 All other mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (21) The following entry for Gabon is inserted in alphabetical order: Gabon a b c d Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (22) The entry for Georgia is replaced by the following: Georgia a b c d Single waste entries B1010  B1030 B1031  B1040 B1050  B1070 B1080  B1190 B1200 B1210  B2010 B2020 B2030  B2130 B3010  B3035 B3040 B3050 B3060  B4030 GB040  GE020 GF010 GG030  GG040 GH013  GN010 GN020  GN030 Mixtures of wastes Mix B1010 and B1050 Mix B1010 and B1070 Mix B3040 and B3080 Mix B1010 Mix B2010 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane; Mix B3020 Mix B3030 Mix B3040 Mix B3050 (23) The following entry for Guatemala is inserted in alphabetical order: Guatemala a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (24) The entry for Guyana is replaced by the following: Guyana a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (25) The following entry for Honduras is inserted in alphabetical order: Honduras a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (26) The entry for Hong Kong (China) is replaced by the following: Hong Kong (China) a b c d Single waste entries B1010  B1020 B1030  B1031 B1040  B1050 B1060  B1090 from B1100  Wastes of refractory linings, including crucibles, originating from copper smelting from B1100 all other waste B1115  B1130 B1140  B1190 B1200 B1210  B1240 B1250  B2060 B2070  B2080 B2090 B2100  B2130 B3010  B3030 B3035 B3040  B3060 B3065 B3070  B3090 B3100  B3130 B3140 B4010  B4030 GB040  GN030 Mixtures of wastes Mix B1010 and B1070 All other mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (27) The following entry for Kazakhstan is inserted in alphabetical order: Kazakhstan a b c d Single waste entries B1010  B1160 B1170  B1240 B1170  B1240 B1250  B3035 from B3040  Waste and scrap of hard rubber (e.g. ebonite) from B3040  Other rubber wastes (excluding such wastes specified elsewhere) B3050 B3060 Wastes arising from agro-food industries provided it is not infectious, except Wine lees B3060 only Wine lees B3065  B3070 B3080 B3080 B3090  B3130 B3140 B3140 B4010  B4030 GB040  GG030 GG040 GG040 GH013  GN030 Mixtures of wastes Mix B1010 and B1050 Mix B1010 and B1070 Mix B3040 and B3080 Mix B3040 and B3080 Mix B1010 Mix B2010 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane Mix B3020 Mix B3030 Mix B3040 Mix B3050 (28) The entry for Kenya is replaced by the following: Kenya a b c d Single waste entries All waste listed in Annex III of Regulation (EC) No 1013/2006 (29) The following entry for Kuwait is inserted in alphabetical order: Kuwait a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (30) The entry for Kyrgyzstan is replaced by the following: Kyrgyzstan a b c d Single waste entries B1010 only Thorium scrap B1010 Metal and metal-alloy wastes in metallic, non-dispersible form, except Thorium scrap B1020 B1030  B1100 B1115 B1120  B1140 B1150 B1160  B1240 B1250 B2010 B2020 from B2030  Ceramic based fibres not elsewhere specified or included from B2030  Cermet waste and scrap (metal ceramic composites) B2040  B2130 from B3010  Cured waste resins or condensation products;  The following fluorinate polymer wastes:  Perfluoroethylene/ propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/ perfluoro vinyl ether (PFA)  Tetrafluoroethylene/ perfluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF from B3010  Scrap plastic of non-halogenated polymers and copolymers; B3020  B3030 B3035 B3040 from B3050  Cork waste: crushed, granulated or ground cork from B3050  Wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms from B3060 Wastes arising from agro-food industries provided it is not infectious:  Wine lees  Degras: residues resulting from the treatment of fatty substances or animal or vegetable waxes  Fish waste  Cocoa shells, husks, skins and other cocoa waste  Other wastes from the agro-food industry excluding by-products which meet national and international requirements and standards for human or animal consumption from B3060 Wastes arising from agro-food industries provided it is not infectious:  Dried and sterilised vegetable waste, residues and byproducts, whether or not in the form of pellets, or a kind used in animal feeding, not elsewhere specified or included  Waste of bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised B3065 B3070  B3130 B3140 B4010  B4030 GB040  GN030 Mixtures of wastes Mix B1010 and B1050 Mix B1010 and B1070 Mix B3040 and B3080 Mix B1010 Mix B2010 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane; Mix B3020 Mix B3030 Mix B3040 Mix B3050 (31) The entry for Liberia is replaced by the following: Liberia a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (32) The entry for Macau (China) is replaced by the following: Macau (China) a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (33) The following entry for Madagascar is inserted in alphabetical order: Madagascar a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (34) The entry for Malaysia is replaced by the following: Malaysia a b c d Single waste entries from B1010  Nickel scrap;  Zinc scrap;  Tungsten scrap;  Tantalum scrap;  Magnesium scrap;  Titanium scrap;  Manganese scrap;  Germanium scrap;  Vanadium Scrap;  Scrap of Hafnium, Indium, Niobium, Rhenium and Gallium;  Rare earths scrap;  Chromium scrap from B1010  Molybdenum scrap;  Cobalt scrap;  Bismuth scrap;  Zirconium scrap;  Thorium scrap from B1010  Precious metals (gold, silver, the platinum group, but not mercury);  Iron and steel scrap;  Copper scrap;  Aluminium scrap;  Tin scrap B1020  B1100 B1115 B1120  B1140 B1150 B1160  B1190 B1200  B1210 B1220  B1240 B1250  B2030 from B2040  Partially refined calcium sulphate produced from flue-gas desulphurisation (FGD)  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications from B2040  Waste gypsum wallboard or plasterboard arising from the demolition of buildings  Sulphur in solid form  Limestone from the production of calcium cyanamide (having a pH less than 9)  Sodium, potassium, calcium chlorides  Carborundum (silicon carbide)  Broken concrete  Lithium-Tantalum and Lithium-Niobium containing glass scraps B2060 B2070  B2080 B2090 B2100 B2110  B2130 B3010 B3020  B3030 B3035 B3040 from B3050  Wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms from B3050  Cork waste: crushed, granulated or ground cork from B3060  Dried and sterilised vegetable waste, residues and byproducts, whether or not in the form of pellets, or a kind used in animal feeding, not elsewhere specified or included;  Waste of bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised;  Cocoa shells, husks, skins and other cocoa waste;  Other wastes from the agro-food industry excluding by-products which meet national and international requirements and standards for human or animal consumption from B3060 from B3060  Other wastes from the agro-food industry excluding by-products which meet national and international requirements and standards for human or animal consumption B3065  B3140 B4010 B4020 B4030 GB040  GC050 GE020  GF010 GG030  GH013 GN010  GN030 GN010  GN030 Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (35) The following entry for Mauritius (Republic of Mauritius) is inserted in alphabetical order: Mauritius (Republic of Mauritius) a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (36) The entry for Moldova (Republic of Moldova) is replaced by the following: Moldova (Republic of Moldova) a b c d Single waste entries B1010  B2010 B2020 B2030  B3010 from B3020  Other, including but not limited to:  Laminated paperboard  Unsorted scrap from B3020 Waste and scrap of paper or paperboard of:  Unbleached paper or paperboard or of corrugated paper or paperboard  Other paper or paperboard, made mainly of bleached chemical pulp, not coloured in the mass  Paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter) B3030  B4030 GB040  GN030 Mixtures of wastes Mix B3020 only if containing laminated paperboard or unsorted scrap Mix B3020 except if containing laminated paperboard or unsorted scrap All other mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (37) The following entry for New Zealand is inserted in alphabetical order: New Zealand a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (38) The entry for Philippines is replaced by the following: Philippines a b c d Single waste entries from B1010  Cobalt scrap;  Chromium scrap from B1010  Precious metals (gold, silver, the platinum group, but not mercury);  all other scraps B1020  B1030 B1031  B1050 B1060 B1070  B1080 B1090 B1100  B1120 B1130  B1140 B1150  B1240 B1250 B2010 B2020  B2030 from B2040  Partially refined calcium sulphate produced from flue-gas desulphurisation (FGD)  Waste gypsum wallboard or plasterboard arising from the demolition of buildings  Sulphur in solid form  Limestone from the production of calcium cyanamide (having a pH less than 9)  Sodium, potassium, calcium chlorides  Carborundum (silicon carbide)  Broken concrete  Lithium-Tantalum and Lithium-Niobium containing glass scraps from B2040  Slag from copper production chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications B2060  B2130 B3010 B3020 B3030 B3035 B3040 B3050 B3060- B4030 GB040  GC030 GC050 GE020  GF010 GG030 GG040 GH013 GN010  GN030 Mixtures of wastes Mix B1010 and B1050 only if containing Cobalt scrap Mix B1010 and B1050 except if containing Cobalt scrap Mix B1010 and B1070 only if containing Cobalt scrap Mix B1010 and B1070 except if containing Cobalt scrap Mix B3040 and B3080 Mix B1010 only if containing Cobalt scrap Mix B1010 except if containing Cobalt scrap Mix B2010 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane Mix B3020 Mix B3030 Mix B3040 Mix B3050 (39) The following entry for Qatar is inserted in alphabetical order: Qatar a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (40) The following entry for Rwanda is inserted in alphabetical order: Rwanda a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (41) The following entry for Senegal is inserted in alphabetical order: Senegal a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (42) The entry for Serbia is replaced by the following: Serbia a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (43) The following entry for Tajikistan is inserted in alphabetical order: Tajikistan a b c d Single waste entries B1010  B1150 B1160  B1200 B1210  B1240 B1250 B2010  B2030 B2040 only Broken concrete B2040 all other waste B2060  B2110 B2120  B2130 B3010  B3020 from B3030 The following materials, provided they are not mixed with other wastes and are prepared to a specification:  Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock)  Not carded or combed  Other  Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock  Noils of wool or of fine animal hair  Other waste of wool or of fine animal hair  Waste of coarse animal hair  Flax tow and waste  Tow and waste (including yarn waste and garnetted stock) of true hemp (Cannabis sativa L.)  Tow and waste (including yarn waste and garnetted stock) of jute and other textile bast fibres (excluding flax, true hemp and ramie)  Tow and waste (including yarn waste and garnetted stock) of sisal and other textile fibres of the genus Agave  Tow, noils and waste (including yarn waste and garnetted stock) of coconut  Tow, noils and waste (including yarn waste and garnetted stock) of abaca (Manila hemp or Musa textilis Nee)  Tow, noils and waste (including yarn waste and garnetted stock) of ramie and other vegetable textile fibres, not elsewhere specified or included from B3030 The following materials, provided they are not mixed with other wastes and are prepared to a specification:  Cotton waste (including yarn waste and garneted stock)  Yarn waste (including thread waste)  Garnetted stock  Other  Waste (including noils, yarn waste and garnetted stock) of man-made fibres  of synthetic fibres  of artificial fibres  Worn clothing and other worn textile articles  Used rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables of textile  sorted  other B3035  B3040 B3050 from B3060  Wine lees  Dried and sterilised vegetable waste, residues and byproducts, whether or not in the form of pellets, or a kind used in animal feeding, not elsewhere specified or included  Degras: residues resulting from the treatment of fatty substances or animal or vegetable waxes from B3060  Waste of bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised  Fish waste  Cocoa shells, husks, skins and other cocoa waste  Other wastes from the agro-food industry excluding by-products which meet national and international requirements and standards for human or animal consumption B3065 B3070 B3080 B3090  B3120 B3130  B3140 B4010  B4020 B4030 GB040  GC020 GC030 GC050  GG030 GG040 GH013 GN010  GN030 Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (44) The following entry for Tanzania is inserted in alphabetical order: Tanzania a b c d Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (45) The entry for Thailand is replaced by the following: Thailand a b c d Single waste entries B1010  B1100 B1115 B1120  B1150 B1160 B1170  B2040 B2060 B2070 B2080 B2090  B2110 B2120  B2130 B3010 B3010 B3020  B3035 B3040 only for waste tyre B3040 except for waste tyre B3050  B3070 B3080 only for waste tyre B3080 except for waste tyre B3090  B3130 B3140 B4010  B4020 B4030 B4030 GB040 GC010  GC020 GC030 GC050  GF010 GG030  GG040 GH013 GH013 GN010  GN030 Mixtures of wastes Mix B1010 and B1050 Mix B1010 and B1070 Mix B3040 and B3080 only for waste tyre Mix B3040 and B3080 except for waste tyre Mix B1010 Mix B2010 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Cured waste resins or condensation products Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane Mix B3010 Perfluoro alkoxyl alkane Mix B3020 Mix B3030 Mix B3040 only for waste tyre Mix B3040 except for waste tyre Mix B3050 (46) The entry for Tunisia is replaced by the following: Tunisia a b c d Single waste entries B1010 B1010 B1020  B1220 B1230  B1240 B1230  B1240 B1250  B2130 from B3010  Scrap plastic of non-halogenated polymers and copolymers, including but not limited to the following:  Polyvinyl alcohol  Polyvinyl butyral  Polyvinyl acetate  Cured waste resins or condensation products including the following:  Urea formaldehyde resins  Phenol formaldehyde resins  Melamine formaldehyde resins  Expoxy resins  Alkyd resins  Polyamides  The following fluorinated polymer wastes:  Perfluoroethylene/propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/per fluoro vinyl ether (PFA)  Tetrafluoroethylene/per fluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) from B3010  Scrap plastic of non-halogenated polymers and copolymers, including but not limited to the following:  Ethylene  Styrene  Polypropylene  Polyethylene terephthalate  Acrylonitrile  Butadiene  Polyacetals  Polyamides  Polybutylene terephthalate  Polycarbonates  Polyethers  Polyphenylene sulphides  Acrylic polymers  Alkanes C10-C13 (plasticiser)  Polyurethane (not containing CFCs)  Polysiloxanes  Polymethyl methacrylate from B3010  Scrap plastic of non-halogenated polymers and copolymers, including but not limited to the following:  Ethylene  Styrene  Polypropylene  Polyethylene terephthalate  Acrylonitrile  Butadiene  Polyacetals  Polyamides  Polybutylene terephthalate  Polycarbonates  Polyethers  Polyphenylene sulphides  Acrylic polymers  Alkanes C10-C13 (plasticiser)  Polyurethane (not containing CFCs)  Polysiloxanes  Polymethyl methacrylate from B3020 Paper, paperboard and paper product wastes:  Other, including but not limited to:  Laminated paperboard;  Unsorted scrap from B3020 Paper, paperboard and paper product wastes: The following materials, provided they are not mixed with hazardous wastes: Waste and scrap of paper or paperboard of:  Unbleached paper or paperboard or of corrugated paper or paperboard  Other paper or paperboard, made mainly of bleached chemical pulp, not coloured in the mass  Paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter) from B3020 Paper, paperboard and paper product wastes: The following materials, provided they are not mixed with hazardous wastes: Waste and scrap of paper or paperboard of:  Unbleached paper or paperboard or of corrugated paper or paperboard  Other paper or paperboard, made mainly of bleached chemical pulp, not coloured in the mass  Paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter) B3030 Textile wastes, except Worn clothing and other worn textile articles B3030 only Worn clothing and other worn textile articles B3030 Textile wastes, except Worn clothing and other worn textile articles B3035  B3065 B3035  B3065 from B3070 Deactivated fungus mycelium from penicillin production to be used as animal feed from B3070  Waste of human hair  Waste straw from B3070  Waste of human hair  Waste straw B3080 B3080 B3090  B4030 GB040  GN030 Mixtures of wastes Mix B1010 and B1050 Mix B1010 and B1070 Mix B3040 and B3080 Mix B3040 and B3080 Mix B1010 Mix B1010 Mix B2010 Mix B2030 Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Scrap plastic of non-halogenated polymers and copolymers Mix B3010 Cured waste resins or condensation products Mix B3010 Perfluoro alkoxyl alkane Mix B3020 Mix B3020 Mix B3030 Mix B3030 Mix B3040 Mix B3040 Mix B3050 Mix B3050 (47) The following entry for United Arab Emirates is inserted in alphabetical order: United Arab Emirates a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (48) The entry for Vietnam is replaced by the following: Vietnam a b c d Single waste entries from B1010  Precious metals (gold, silver, the platinum group, but not mercury);  Tantalum scrap;  Cobalt scrap;  Bismuth scrap;  Germanium scrap;  Vanadium Scrap;  Scrap of Hafnium, Indium, Niobium, Rhenium and Gallium;  Thorium scrap;  Rare earths scrap from B1010  Iron and steel scrap;  Copper scrap;  Nickel scrap;  Aluminium scrap;  Zinc scrap;  Tin scrap;  Tungsten scrap;  Molybdenum scrap;  Magnesium scrap;  Zirconium scrap;  Titanium scrap;  Manganese scrap;  Chromium scrap from B1020  Beryllium scrap;  Cadmium scrap;  Selenium scrap;  Tellurium scrap from B1020  Antimony scrap;  Lead scrap (but excluding lead-acid batteries) B1030  B1190 B1200 B1210  B2010 B2020 B2030 from B2040  Waste gypsum wallboard or plasterboard arising from the demolition of buildings  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications  Sulphur in solid form  Limestone from the production of calcium cyanamide (having a pH less than 9)  Sodium, potassium, calcium chlorides  Carborundum (silicon carbide)  Broken concrete  Lithium-Tantalum and Lithium-Niobium containing glass scraps from B2040  Partially Refined calcium sulphate produced from flue-gas desulphurisation (FGD) B2060  B2130 from B3010 all other wastes from B3010  Ethylene;  Styrene;  Polypropylene;  Polyethylene Terephthalate;  Polycarbonates B3020 B3030  B4030 GB040 GC010 GC020 GC030 GC050  GN030 Mixtures of wastes All mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006 (49) The following entry for Zambia is inserted in alphabetical order: Zambia a b c d All waste listed in Annex III and mixtures of wastes listed in Annex IIIA of Regulation (EC) No 1013/2006